Citation Nr: 1209528	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
 
1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a left ear hearing loss disability.

3.	Entitlement to a compensable evaluation for status post fracture, with degenerative joint disease, of the left little finger (left finger disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Cleveland, Ohio RO has since maintained jurisdiction over the claims.  The March 2007 rating decision continued a noncompensable evaluation for the Veteran's left finger disability.  The December 2007 rating decision denied entitlement to service connection for hypertension and a left ear hearing loss disability.

The Board notes the Veteran was scheduled for a Board hearing in July 2011, however the Veteran did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The Board notes that during course of the appeal, the issue of entitlement to service connection for a scar of the left little finger has been raised.  See e.g., September 2007 VA examination report and November 2008 VA treatment record.  However, the issue of entitlement to service connection for a scar of the left little finger has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that hypertension is related to service and it did not manifest within one year of service separation.

2.	Clear and unmistakable evidence demonstrates that left ear hearing loss preexisted active duty and was not aggravated by service.

3.	The Veteran's left finger disability is manifested by pain and limitation of motion.


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.	The Veteran's left ear hearing loss disability was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2011).

3.	The criteria for a compensable evaluation for a left finger disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The notice requirements were met in this case by letters sent to the Veteran in May and July 2007.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for hypertension, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's hypertension is related to service.  The Veteran himself has provided statements that his hypertension is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

The Veteran was afforded a VA medical examination in February 2011 for his left ear hearing loss disability claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Increased Rating VCAA

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in January and September 2007 for his left finger disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr, supra.  The RO indicated that the Veteran was scheduled for a VA examination in November 2009 and he failed to report.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board will rely on the January and September 2007 VA examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Hypertension

The Veteran alleges that his hypertension began in-service and continued after discharge.  As such, he contends his claim for service connection should be granted.  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran was afforded a medical examination at entrance to, and separation from, service in September 1983 and February 1987, respectively.  At his entrance examination his blood pressure was recorded as 128/62 and he was found qualified for enlistment.  The Veteran was also afforded a medical examination in March 1986.  At this examination his blood pressure was recorded as 130/94.  On his Report of Medical History the Veteran checked that he did not suffer from high or low blood pressure.  At the Veteran's separation examination his blood pressure was recorded as 130/84.  There was no diagnosis of hypertension at this examination.  On his Report of Medical History the Veteran checked that he suffered from high or low blood pressure.  The examiner noted the Veteran reported occasional elevated blood pressure, but there was no accurate documentation of this.

The Board acknowledges that at his March 1986 examination the Veteran had a diastolic reading of over 90mm.  However, as noted above, hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  All other blood pressure readings from service do not show diastolic blood pressure readings of more than 90mm.

In short, the service treatment records are devoid of any diagnoses or treatments consistent with hypertension.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.  
Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records; however there is no opinion linking his hypertension to service.  In a September 2006 VA treatment record the Veteran's blood pressure was recorded as 104/75.  In a December 2006 VA treatment record the Veteran's blood pressure was 116/77.  A January 2007 VA treatment record noted the Veteran's blood pressure was 113/71 and his hypertension was well controlled.  In a later January 2007 VA treatment record the Veteran's blood pressure was recorded as 104/69.  In a February 2007 VA treatment record the examiner noted his blood pressure was stable and he continued to take prescription medication to keep it under control.  In July 2009 it was noted that the Veteran's blood pressure was stable and he had been taken off of his hypertension medications, but he was continuing to monitor his blood pressure readings.  There is no opinion in any of these treatment records that the Veteran's hypertension is related to service.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  There is no evidence the Veteran's hypertension manifested to a degree of 10 percent or more within one year after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the only evidence relating hypertension to service is the Veteran's own personal statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra; see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
Left Ear Hearing Loss Disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a February 2011 VA audiology examination indicates the Veteran currently has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran contends that he currently suffers from a left ear hearing loss disability as a result of his exposure to noise while working as a sonar technician in the military.  As discussed below, the Board finds that service connection is not warranted.

The Veteran was given multiple audiograms throughout service.  At his entrance medical examination in September 1983 he was given two audio tests.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT- TEST #1
20
10
10
-
50
LEFT- TEST #2
20
10
10
-
50

The examiner found the Veteran was qualified for enlistment.  Although a diagnosis of hearing loss was not entered on the Veteran's entrance physical, a diagnosis is not required for a condition to be 'noted.'  The Veteran was audiometrically evaluated at service entrance, and the testing itself showed a puretone decibel threshold of 50 in the 4000 Hertz range, which, medically, is hearing loss.  This represents a hearing loss that was noted at service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.)  Indeed, the level of auditory acuity met even VA's criteria for hearing loss.  See 38 C.F.R. § 3.385.  As such, the Board finds that clear and unmistakable evidence exists that the Veteran entered service with a left ear hearing loss disability.

The Veteran was also given an audiogram in November 1984.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
-
55

The Veteran was also given an audiogram in March 1985.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
30
-
60

The Veteran was also given an audiogram in December 1985.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
20
-
60

At his medical examination in March 1986 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
20
-
60

On his Report of Medical History the Veteran checked the box that he suffered from hearing loss.  The examiner made a note that the Veteran was suffering from high frequency hearing loss.

At his separation medical examination in February 1987 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
50
-
55

The Board acknowledges two different audiograms were conducted in February 1987.  However, the Board has relied on the findings from the Hearing Conservation Data sheet as they indicate the worse of the two results.  On his Report of Medical History the Veteran checked the box that he suffered from hearing loss.  The examiner made a note that the Veteran was suffering from chronic high frequency hearing loss which existed prior to service.

Following separation from service, the Board notes that the Veteran was seen at the VA Medical Center (VAMC) to obtain hearing aids.  See e.g., October 2006 VA treatment record.  The Veteran has also been seen consistently at the VAMC for various audiology follow up appointments.  See e.g., March 2007 and August 2009 VA treatment records.

The Veteran was also afforded a VA examination in February 2011 to determine the etiology and nature of his left ear hearing loss disability.  The Veteran reported his hearing loss interfered with his occupational functioning and ability to understand conversations when there was background noise or crowds.  He reported mild to moderate noise exposure while working as a sonar technician in the military, with the use of hearing protection at times.  He further reported he worked in industrial maintenance for 10 years with hearing protection and for 2 years as a cook, prior to service, without hearing protection.

The examiner reviewed the claims file, including the in-service audiograms discussed above, and determined the Veteran suffered from normal to severe sensorineural hearing loss of the left ear.  The examiner found that the Veteran's left ear hearing loss disability pre-existed service and was less likely than not permanently aggravated beyond the natural progression of the disease by service.  His rationale was that the Veteran did not have any significant declines in his hearing loss from enlistment to discharge.  He also noted the Veteran reported mild to moderate noise exposure with hearing protection most of the time.  

As the Board has found that clear and unmistakable evidence exists that the Veteran entered service with a left ear hearing loss disability, service connection is only warranted if the pre-existing hearing loss was aggravated during service.  Given the foregoing, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not permanently aggravated by his military service.  The February 2011 VA examiner reviewed the numerous audiograms from service and determined the Veteran's hearing loss was not aggravated during service.  He gave a thorough rationale for this finding and furthermore, there is no evidence to the contrary.  

In summary, the probative evidence of record clearly and unmistakably establishes that the Veteran's left ear hearing loss preexisted service and was not aggravated by service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See Gilbert, supra.  

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a noncompensable evaluation under 38 U.S.C.A. § 4.71, Diagnostic Code 5227.  Under this code section ankylosis of the little finger is rated as zero percent disabling; there is no compensable evaluation which could be assigned under this Diagnostic Code.  A Note to the Diagnostic Code states consideration should also be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The Veteran contends that he is entitled to a compensable evaluation for his left finger disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted at any point during the appeal period.

The Veteran was afforded a VA examination in January 2007.  He reported pain and stiffness in the DIP joint of his left hand, but he took over the counter pain medication to help with the pain.  The Veteran also reported that he was ambidextrous and could use both hands for writing, opening doors, etc.  He denied any swelling, heat, or instability.  

The examiner reviewed x-rays from December 2006 and noted a flexion deformity of the DIP joint of the left little finger with mild end-plate irregularity and narrowing of the joint space.  There was slight tenderness and pain with pressure over the left little finger DIP joint.  With regard to range of motion, the left little finger DIP joint was fused at 60 degrees flexion, with no active flexion and a few degrees of passive flexion.  The examiner's opinion was that the Veteran suffered from a flexion deformity and ankylosis of the DIP joint of the left little finger.  He also suffered from degenerative arthritis of the DIP joint.

The Veteran was also afforded a VA examination in September 2007.  He reported pain, limitation of motion, and decreased strength of the left hand.  The examiner noted angulation of the left little finger to 30 degrees.  

The Board observes that the Veteran underwent surgery for his left little finger in August 2008 for a left little finger DIP fusion.  A follow up note in November 2008 noted that the Veteran reported a significant decrease in the pain in his left little finger.

A Note to Diagnostic Code 5227 also states that consideration should be given as to whether evaluation as amputation is warranted.  In reviewing the records, the Veteran's left little finger disability cannot be considered equivalent to amputation, as he still has his left little finger and function in all parts of the finger, even if he does report pain on use and limited motion.  See e.g., September 2007 VA examination.  

A Note to Diagnostic Code 5227 states that the rater should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  At the January 2007 VA examination the Veteran's other fingers had normal range of motion.  The Veteran's strength for gripping, twisting, pushing, and pulling was normal.  The Board notes that the Veteran had limitation of motion between his left little finger and the proximal transverse crease of his palm.  See also September 2007 VA examination report.  However, in a November 2008 post-surgery VA record the Veteran could make a full fist.  Moreover, as discussed below, any limitation of motion of the little finger is rated as noncompensable under Diagnostic Code 5230 and would not result in a higher evaluation for the Veteran.  

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In his January 2007 VA examination the examiner found no instability or increased loss of motion on repetitive movements.  The September 2007 VA examiner noted no pain on active or passive motion, and no additional loss of motion on repetitive use.  There is no evidence reported of fatigability or incoordination.  There is no evidence which would warrant a higher evaluation for functional impairment.  

After reviewing the claims file, the Board finds that the Veteran is not entitled to a compensable evaluation for his left finger disability.  As noted above, he is receiving the maximum evaluation available under this Diagnostic Code.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.7.

The Board has also considered other potentially applicable Diagnostic Codes to evaluate the Veteran's left finger disability.  The Board notes that the Veteran has complained of limitation of motion of the left little finger and, as such, the Board has considered Diagnostic Code 5230 for limitation of motion of the ring or little finger.  However, under Diagnostic Code 5230, for any limitation of motion of the ring or little finger the maximum evaluation available is zero percent.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  As such, application of Diagnostic Code 5230 does not warrant a higher disability evaluation than the Veteran already has.

The Board acknowledges the Veteran's contentions that his left finger disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above does not support a compensable evaluation for the Veteran's left finger disability.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an increased evaluation and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left finger disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his left finger disability.  See e.g., September 2007 VA examination report.

The Veteran has indicated that his left finger disability causes pain and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to a compensable evaluation for a left little finger disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


